         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  RODERICK BO JACKSON,

                                        Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 319-049

                  DONOVAN HAMILTON, Warden; PATRICIA CLARK,
                  Health Case Service Administrator; and LISA KING, Case
                  Manager/Counselor,

                                        Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Order dated July 24, 2019 adopting the Magistrate Judge's Report and

                     Recommendation as the Court's opinion, that Plaintiff's request to proceed in forma pauperis is

                     denied and this case is dismissed without prejudice. If Plaintiff wishes to proceed with the claims

                     raised in this lawsuit, he must initiate a new lawsuit. This case stands closed.




            07/24/2019                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
